IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 7, 2016

                STATE OF TENNESSEE v. JAVONTE THOMAS

                   Appeal from the Criminal Court for Shelby County
                    No. 14-03018    J. Robert Carter, Jr., Judge


               No. W2015-01473-CCA-R3-CD - Filed August 16, 2016



The defendant, Javonte Thomas, was convicted by a Shelby County Criminal Court jury
of first degree premeditated murder and sentenced to life imprisonment. In this appeal,
he challenges the sufficiency of the convicting evidence and the trial court‟s denial of his
motion to suppress his statement to police. Following our review, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and J. ROSS DYER, JJ., joined.

Joseph A. McClusky, Memphis, Tennessee, for the appellant, Javonte Thomas.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Eric Christensen and Neal Oldham,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                         FACTS

       This case arises out of the February 8, 2014 shooting death of Quintin Fifer, which
occurred in the parking lot of a Memphis hotel as the victim was sitting in the driver‟s
seat of his vehicle with his girlfriend, their two-year-old son, and his brother as
passengers. A tip led the police to the defendant, whose brother, Jeremy Thomas, had
been involved in an earlier dispute with the victim. The defendant was arrested and gave
a statement to police admitting that he shot the victim in retaliation for the victim‟s
having earlier shot his brother. According to his statement, the defendant was riding in a
vehicle with his brother and Darius Love when Mr. Love, who was driving, spotted the
victim, announced that they had to kill him, and followed the victim‟s vehicle until it
turned into the hotel parking lot. At that point, Mr. Love pulled over at a BP service
station and let the defendant out of his vehicle. The defendant followed the victim‟s
vehicle on foot until the victim pulled into a parking spot, shot the victim multiple times,
and then ran back to the BP station, where Mr. Love picked him up. The defendant and
Darius Love were subsequently indicted together for first degree premeditated and felony
murder of the victim. Their cases were later severed, and the State nolle prosequied the
felony murder count of the indictment, leaving the defendant to be tried alone for the first
degree premeditated murder of the victim.

                                  Suppression Hearing

        Prior to trial, the defendant filed a motion to suppress his statement to police,
arguing that it was the product of an illegal arrest, in violation of his Fourth Amendment
rights, and was made without the benefit of proper Miranda warnings and as the result of
coercive police tactics, in violation of his Fifth Amendment rights. At the suppression
hearing, Sergeant Eric Kelly of the Memphis Police Department‟s Homicide Bureau
testified that during the course of his investigation he learned that the defendant had a
brother, Jeremy Thomas, who had been shot. He said that Mr. Jeremy Thomas, who
contacted the police wanting to talk about the matter, gave them a statement on April 5,
2014, in which he said that the defendant had shot the victim and that he had been
present.

       Sergeant Kelly testified that police officers located the defendant at his home on
April 7 and that he joined them there approximately fifteen or twenty minutes later. He
and his fellow officers informed the defendant what was happening and allowed him to
smoke a cigarette before handcuffing him and placing him in a patrol car for transport to
the homicide office. At the homicide office, Sergeant Kelly again explained to the
defendant what was happening before advising him of his rights. He said he followed his
usual procedure of giving the defendant the advice of rights form and having him read it
aloud, with pauses after each sentence for Sergeant Kelly to ask whether the defendant
understood what he had just read. According to Sergeant Kelly, the defendant‟s only
problem was the word “coercion,” which he was unable to properly pronounce. Sergeant
Kelly testified that he asked the defendant if he knew the meaning of the word and then
explained its meaning to him as follows: “I said that means that I get you up here that I
beat you, that I kick you, have I threatened you with anything and he says no, and then he
signed the form.”

     Sergeant Kelly testified that after the defendant signed the advice of rights form,
he “was surprisingly calm and forthright and immediately went to talking about the
                                             2
circumstances of the situation that happened.” The defendant‟s statement, which “was
precisely in line with” his brother‟s statement, was reduced to writing and presented to
the defendant for his review. The defendant read the statement, made handwritten
corrections, initialed each page, and signed at the end. Sergeant Kelly began the process
of reading the defendant his rights at 3:56 p.m., and the defendant signed the waiver at
4:01 p.m. and the completed statement at 5:48 p.m. The defendant was offered a soft
drink and bathroom breaks during the time he was in the homicide office and was not
threatened or promised anything in exchange for the statement.

       On cross-examination, Sergeant Kelly estimated that the defendant was arrested
around noon and brought to the homicide office before 1:00 p.m. He said that during the
interval before the interview began, he checked on the defendant to see if he needed to
use the bathroom or wanted anything to drink. During the interval between the
defendant‟s signing of the waiver and the completed statement, the defendant made the
statement, the statement was reduced to writing, and the defendant reviewed the written
statement and made his handwritten changes.

        Sergeant Kelly acknowledged that the defendant told him that he took special
education classes. He said that fact did not indicate to him that the defendant had any
mental impairment, but instead only a learning disability. He further acknowledged that
he purposefully arrested the defendant without a warrant as part of his “investigative
technique.” He explained: “It was just an aspect of an investigative technique where we
like to try to speak with them before a warrant is actually placed on him. A lot of people
feel that once a warrant is placed on them that it‟s over with.”

       At the conclusion of the hearing, the trial court overruled the motion to suppress,
finding that the sergeant had probable cause to arrest the defendant without a warrant and
that the three-hour delay between the defendant‟s arrival at the homicide office and the
start of the interview, and the fifty-six-minute delay between the time the defendant
signed his waiver of rights and the statement, were insufficient to overcome the
defendant‟s will.

                                           Trial

        The State‟s first witness at trial was the victim‟s girlfriend, Airelle Strahan, who
testified as follows: At approximately 3:00 or 4:00 p.m. on February 8, 2014, she, the
victim, their two-year-old son, and the victim‟s brother, Jeremy Gray, drove to the
Deluxe Inn on Lamar Avenue to rent a room. After paying for the room, the victim
returned to their car and began driving around the building to their assigned room. She
was in the front passenger seat, their child was in the rear passenger seat behind the
victim, and Mr. Gray was in the rear passenger seat behind her. The victim pulled up to a
                                             3
parking space, and they were all about to get out of the vehicle when a gunshot sounded
and the victim grabbed himself and swore. At that point, the driver‟s door of the vehicle
was pulled open and shots began “coming back to back.”

       Ms. Strahan testified that Mr. Gray fled from the passenger side of the vehicle and
that she panicked and fled after him, leaving her child behind in the vehicle. She
estimated that she heard as many as twelve gunshots and said that all she saw of the
shooter was his hood and the top of his head. She stated that she did not know the
defendant. She did, however, know of the defendant‟s brother, Jeremy Thomas, because
the victim had told her about an altercation he had had with him. She also knew Jamal
Mister, another man with whom the victim had had an altercation.

        The victim‟s brother, Jeremy Gray, testified that he was unbuckling his nephew
from his car seat when he saw a “brown skin[ned]” man wearing a red “hoodie” standing
at the driver‟s door staring at the victim. As the victim looked back at the man, the man
first shot the victim through his car window and then opened the door and shot him
multiple additional times. Mr. Gray testified that he got out of the car and fled to the
nearest neighborhood, where he knocked on doors until someone finally came outside
and called the police.

       Mr. Gray testified that the shooter fired thirteen shots. He said he did not know
the defendant and had never seen him. He stated that he informed the police about two
men with whom the victim had had altercations -- Jamal Mister, with whom the victim
had argued almost a year before the victim‟s death, and Jeremy Thomas, with whom the
victim had had a confrontation outside a store sometime “close to October.” He related
that the confrontation with Jeremy Thomas occurred when Mr. Thomas pulled up to the
store and the victim pointed him out to Mr. Gray, who was in the victim‟s vehicle with
the victim and the victim‟s young son. According to Mr. Gray, Mr. Thomas, who
appeared very angry, approached the victim‟s car and “[went] off on [the victim],”
pointing his finger in his face and cursing him. Mr. Gray testified that the victim
responded by asking Mr. Thomas what his problem was and telling him that he had
nothing against him.

       Mr. Gray identified a photographic array from which he had picked Jamal Mister
as the man who had shot the victim. He explained that he had not gotten a good look at
the shooter and identified Mr. Mister because everything happened “so fast” and Mr.
Mister was “the only person [he] could think of at the time.” On cross-examination, Mr.
Gray acknowledged that he also mentioned to the police a man named Derek Fifer, a
purported cousin whom the victim had met on Facebook and who had stolen from the
victim a .40 caliber Smith and Wesson pistol that looked very similar to the murder

                                            4
weapon. On redirect examination, Mr. Gray testified that, to his knowledge, the victim
did not know the defendant.

       Memphis Police Officer Antoine Smith, the first officer on the scene, testified that
the unresponsive victim was in the passenger seat of the vehicle with multiple gunshot
wounds while a one- to two-year-old child was in the rear seat of the vehicle. After
securing the child, he maintained the crime scene and searched for witnesses or videotape
of the incident. He testified that he located and watched the hotel‟s surveillance tape,
which “show[ed] pretty much the whole incident.”

        Memphis Police Officer Christopher Slaughter, a crime scene investigator,
identified numerous photographs and a sketch he had made of the crime scene. He
testified that he collected twelve .40 caliber shell casings, one bullet, and one bullet
fragment from the scene.

       Memphis Police Officer Jason Parish, the crime scene investigator who processed
the victim‟s vehicle, identified numerous photographs of the vehicle, including ones
showing a broken driver‟s side window, a broken windshield, and three spent bullets he
collected from inside the vehicle.

        Vijay Patel, who was an employee of the hotel on the day of the shooting,
identified a copy of the hotel‟s surveillance videotape from February 8, 2014, which he
provided to the police.

        Salem Mohammed, an employee of the Lamar Avenue BP station located across
the street from the hotel, identified the station‟s February 8, 2014 surveillance videotape,
which he provided to the police.

        Sergeant Eric Kelly of the Memphis Police Department‟s Homicide Bureau
testified that a tip led police to the vehicle involved in the shooting and its driver, Darius
Love. He said Mr. Love gave a statement identifying one young man as the shooter, but
they were able to quickly eliminate that individual and he was never even brought in for
questioning. They next received information identifying Jamal Mister as the shooter, and
Mr. Mister was charged with the crime. Eventually, however, they received information
that cleared Mr. Mister. Finally, the defendant was developed as the third shooting
suspect in the case.

       Sergeant Kelly testified that approximately two months after the shooting, the
defendant gave a statement admitting his role in the crime. He identified the defendant‟s
April 7, 2014 written statement, which was admitted into evidence and published to the
jury. The defendant‟s statement reads in pertinent part:
                                              5
             I was in a black Nissan Altima with Darius Love and my brother
      Jeramy [sic] Thomas. We was leaving out of the Stonehinge [A]partments
      where my cousin Yashika lives. We had gone over there to serve her some
      weed. When we was coming out of the apartment Darius Love spotted [the
      victim] driving and said, “There go the Quintin nigga.” Then he said “we
      got to kill him.” Then he turned the car around and we followed him down
      Winchester Street. [The victim] turned on Lamar and went to the hotel.
      Darius pulled over onto the BP store lot and I got out of the car and walked
      across the street towards the hotel. I followed [the victim] around the
      parking lot and then he pulled into a parking space. I went up to the car and
      shot through the window. I opened the door to the car and I kept shooting
      then I ran from the hotel and the black Altima was riding past and pulled
      back up to the BP lot and I went and got in. We drove off.

       In the statement, the defendant also related that he had been armed with a .40
caliber Smith and Wesson, which he had borrowed from “Psycho” or Theoditis Pitchford;
that he had emptied all but one round from the clip shooting at the victim; that he had
shot the victim because the victim had earlier shot his brother, Jeremy Thomas; and that
he had returned the murder weapon to Theoditis Pitchford after the shooting. The
defendant also told police that he held the rank of “Y.G.,” or “young gangster,” in the 9
Deuce Eastside Bishop gang and that he did not know or recognize the victim until Mr.
Love identified him.

       Sergeant Kelly identified the surveillance tapes from the hotel and the BP station,
which were played for the jury as Sergeant Kelly narrated the action. On cross-
examination, Sergeant Kelly acknowledged that the videotapes showed that Darius Love
appeared to be keeping an eye on the defendant‟s actions after letting him out of his
vehicle. He further acknowledged that, according to the defendant‟s statement, it was
Mr. Love who followed the victim‟s vehicle, who pointed the victim out to the defendant,
and who stated that they had to kill the victim.

        Dr. Miguel Laboy, the medical examiner who autopsied the victim‟s body,
testified that he found a total of sixteen gunshot wounds on the victim. He said the cause
of death was multiple gunshot wounds and the manner of death was homicide.

       Memphis Police Officer Jerry Knowlton testified that on October 19, 2013, he
responded to an aggravated assault call in which Jeremy Thomas, who had a wound to his
right calf, reported that he had been shot by the victim.



                                            6
       Detective Dexter Craig of the Memphis Police Department testified that he was
assigned the aggravated assault case involving Jeremy Thomas but that Mr. Thomas
refused to prosecute. However, when he asked Mr. Thomas to sign a refusal to prosecute
form, Mr. Thomas responded that he did not want to sign anything and that he was
“straight.”

       Memphis Police Officer Douglas Gailey testified that he responded to an active
shooter call at the Oak Court Mall on March 6, 2014, and made contact with a vehicle
involved in the shooting. A pistol was visible in the backseat of the vehicle, which
contained four occupants: Frederick Ware, Dewan Avant, Devarious Foster, and Christy
Bowen.

       Memphis Police Officer Adam Pickering, the crime scene investigator who
processed the vehicle associated with the Oak Court Mall shooting, testified that he found
two firearms inside the vehicle, including a Smith and Wesson pistol. He identified the
.40 caliber pistol, which was admitted as a trial exhibit.

        Sergeant Shawn Hicks of the Memphis Police Department‟s Tillman General
Investigation Division testified that the victim of the Oak Court Mall shooting was
Theoditis Pitchford, an associate of the four occupants of the vehicle, and that he would
have left with them in the vehicle had he not been shot.

       Tennessee Bureau of Investigation Special Agent Forensic Scientist Cervinia
Braswell, an expert in firearms identification, testified that the twelve cartridge casings,
the bullet, and the bullet jacket recovered from the crime scene had all been fired from
the Smith and Wesson .40 caliber pistol. She also determined that the three bullets
recovered during the processing of the victim‟s vehicle were fired from the same pistol.
A bullet core, which had been removed from the victim‟s body during the autopsy, bore
“no markings of comparison value,” and she was unable to make any determinations
regarding its origin.

      The defendant elected not to testify and rested his case without presenting any
proof. Following deliberations, the jury convicted him of first degree premeditated
murder, and the trial court sentenced him to life imprisonment.

                                       ANALYSIS

                          I. Denial of Motion to Suppress Statement

       The defendant contends that the trial court erred in denying his motion to suppress
his statement. Specifically, he argues that his warrantless arrest was unconstitutional
                                             7
under the Fourth Amendment, asserting that Sergeant Kelly‟s “especially egregious
tactic” of purposefully not seeking an arrest warrant in order to increase the likelihood of
obtaining an incriminating statement, “should not be a valid exception to the warrant
requirement of the Fourth Amendment.” He further argues that the statement was taken
in violation of his Fifth Amendment right against self-incrimination, arguing that it was
“a direct result of psychological coercion while in a vulnerable state.” In support of the
involuntariness of his statement, he cites the fact that he attended special education
classes in school, does not have a high level of intelligence, was unaccustomed to police
interrogation, and was left for hours in “solitude” during the course of the interrogation.

       When this court reviews a trial court‟s ruling on a motion to suppress, “[q]uestions
of credibility of the witnesses, the weight and value of the evidence, and resolution of
conflicts in the evidence are matters entrusted to the trial judge as the trier of fact.” State
v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). The party prevailing at the suppression
hearing is afforded the “strongest legitimate view of the evidence and all reasonable and
legitimate inferences that may be drawn from that evidence.” State v. Keith, 978 S.W.2d
861, 864 (Tenn. 1998). The findings of a trial court in a suppression hearing are upheld
unless the evidence preponderates against those findings. See id. However, the
application of the law to the facts found by the trial court is a question of law and is
reviewed de novo. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher,
989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

       Both the Fourth Amendment to the United States Constitution and Article I,
section 7 of the Tennessee Constitution protect individuals against unreasonable searches
and seizures. See U.S. Const. Amend. IV; Tenn. Const. art. I, § 7. “These constitutional
provisions are designed to „safeguard the privacy and security of individuals against
arbitrary invasions of government officials.‟” Keith, 978 S.W.2d at 865 (quoting Camara
v. Municipal Court, 387 U.S. 523, 528 (1967)). A search or seizure conducted without a
warrant is presumed unreasonable, and evidence obtained as a result will be suppressed
“unless the prosecution demonstrates by a preponderance of the evidence that the search
or seizure was conducted pursuant to an exception to the warrant requirement.” Keith,
978 S.W.2d at 865 (citations omitted).

        One of the exceptions to the warrantless arrest of an individual is when an officer
has probable cause for believing that the person has committed a felony. See Tenn. Code
Ann. § 40-7-103(a)(3); State v. Echols, 382 S.W.3d 266, 277 (Tenn. 2012) (citing State v.
Hanning, 296 S.W.3d 44, 48 (Tenn. 2009)). “Probable cause . . . exists if, at the time of
the arrest, the facts and circumstances within the knowledge of the officers, and of which
they had reasonably trustworthy information, are „sufficient to warrant a prudent [person]
in believing that the [defendant] had committed or was committing an offense.‟” Echols,
382 S.W.3d at 277-78 (quoting State v. Bridges, 963 S.W.2d 487, 491 (Tenn. 1997)).
                                              8
         The Fifth Amendment to the United States Constitution provides that “[n]o person
. . . shall be compelled in any criminal case to be a witness against himself.” U.S. Const.
amend. V. The corresponding provision of the Tennessee Constitution states “[t]hat in all
criminal prosecutions, the accused . . . shall not be compelled to give evidence against
himself.” Tenn. Const. art. I, § 9. Thus, to be admissible at trial, a confession made
while under custodial interrogation must be shown to have been freely and voluntarily
given, after the defendant‟s knowing waiver of his constitutional right to remain silent
and to have an attorney present during questioning. See Miranda v. Arizona, 384 U.S.
436, 444 (1966).

        Under the Fifth Amendment, a confession is involuntary when it is the result of
coercive action on the part of the State. Colorado v. Connelly, 479 U.S. 157, 163-64
(1986). Our supreme court has concluded that “the test of voluntariness for confessions
under Article 1, § 9 is broader and more protective of individual rights than the test of
voluntariness under the Fifth Amendment.” State v. Crump, 834 S.W.2d 265, 268 (Tenn.
1992). In order for a confession to be considered voluntary in Tennessee, it must not be
the result of “„any sort of threats or violence, . . . any direct or implied promises, however
slight, nor by the exertion of any improper influence.‟” State v. Smith, 42 S.W.3d 101,
109 (Tenn. Crim. App. 2000) (quoting Bram v. United States, 168 U.S. 532, 542-43
(1897)). Courts look to the totality of the circumstances to determine whether a
confession is voluntary. State v. Smith, 933 S.W.2d 450, 455 (Tenn. 1996).

       In denying the defendant‟s motion to suppress his statement, the trial court found
that Sergeant Kelly had probable cause to arrest the defendant without a warrant and that
the delays in the interview process were insufficient to overcome the defendant‟s will and
cause him to make a statement that he otherwise would not have made. The record
supports these determinations. Whether or not Sergeant Kelly chose to use the
“investigative technique” of not first seeking an arrest warrant does not change the fact
that he had probable cause, which included his knowledge of Jeremy Thomas‟ statement
implicating the defendant in the crime, at the time of the warrantless arrest.

       As for the defendant‟s claim that he was coerced into making the statement by his
hours in solitude and his vulnerable mental state, we note that Sergeant Kelly‟s
testimony, which was implicitly accredited by the trial court, was that he periodically
checked on the defendant during the time he was alone in the interview room, that the
defendant was “calm,” “forthright” and unhesitant in his statement, that the defendant
was not promised or threatened anything in exchange for his statement, and that the
defendant did not appear to have any mental disability. We further note that the
defendant is able to read and write and indicated on the waiver of rights form that his
highest level of education was the twelfth grade. In sum, there was no evidence that the
                                              9
defendant‟s statement was the fruit of an illegal arrest or was not voluntarily and
knowingly made after the defendant was properly advised of his rights and executed a
valid waiver of those rights. Accordingly, we conclude that the trial court properly
denied the defendant‟s motion to suppress his statement to police.

                              II. Sufficiency of the Evidence

       The defendant also contends that the evidence is insufficient to sustain his
conviction for premeditated first degree murder, arguing that the evidence, at most,
supports only a conviction for voluntary manslaughter. In support, he cites, among other
things, the fact that Mr. Love pointed out the victim, announced the intention to kill the
victim, and monitored the defendant‟s actions during the shooting. The defendant argues
that he was “used by his brother and [Mr. Love],” who “worked [him] into a frenzy” in
order to have him kill the victim, a man he did not know and had no reason to harm. The
State argues that the evidence was more than sufficient to sustain the jury‟s verdict, and
we agree.

        In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App.
P. 13(e) ( “Findings of guilt in criminal actions whether by the trial court or jury shall be
set aside if the evidence is insufficient to support the findings by the trier of fact of guilt
beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992);
State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.
                                              10
Bolin v. State, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)).

        “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted
defendant has the burden of demonstrating that the evidence is insufficient.” State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       To sustain the conviction, the State had to prove beyond a reasonable doubt that
the defendant committed a first degree premeditated and intentional killing of the victim.
See Tenn. Code Ann. § 39-13-202(a)(1). “Premeditation” is

       an act done after the exercise of reflection and judgment. “Premeditation”
       means that the intent to kill must have been formed prior to the act itself. It
       is not necessary that the purpose to kill preexist in the mind of the accused
       for any definite period of time. The mental state of the accused at the time
       the accused allegedly decided to kill must be carefully considered in order
       to determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Id. § 39-13-202(d).

        Whether premeditation exists in any particular case is a question of fact for the
jury to determine based upon a consideration of all the evidence, including the
circumstantial evidence surrounding the crime. See State v. Suttles, 30 S.W.3d 252, 261
(Tenn. 2000); State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Pike, 978
S.W.2d 904, 914 (Tenn. 1998). Our supreme court has listed a number of factors which,
if present, may support the jury‟s inference of premeditation. Among these are the
defendant‟s declaration of an intent to kill the victim; the use of a deadly weapon upon an
unarmed victim; the establishment of a motive for the killing; the particular cruelty of the
killing; the infliction of multiple wounds; the defendant‟s procurement of a weapon,
preparations to conceal the crime, and destruction or secretion of evidence of the killing;
and the defendant‟s calmness immediately after the killing. State v. Jackson, 173 S.W.3d
401, 409 (Tenn. 2005); State v. Thacker, 164 S.W.3d 208, 222 (Tenn. 2005); State v.
Leach, 148 S.W.3d 42, 54 (Tenn. 2004); State v. Nichols, 24 S.W.3d 297, 302 (Tenn.
2000); Bland, 958 S.W.2d at 660.

        Viewed in the light most favorable to the State, the evidence established that the
defendant, whose brother had apparently been shot by the victim during an earlier
altercation, was riding in a car with his brother and Mr. Love when Mr. Love and his
                                             11
brother spotted the victim and Mr. Love saw the opportunity of exacting revenge by
killing the victim. The evidence further established that the defendant, armed with a
borrowed weapon, got out of the vehicle when Mr. Love pulled over at the service
station, followed the victim‟s vehicle, approached the driver‟s side door, and fired
multiple shots at the defenseless victim before fleeing the scene and later returning the
weapon to the person from whom it was borrowed. This evidence is more than sufficient
to support a finding that the shooting was premeditated. We conclude, therefore, that the
evidence is sufficient to sustain the defendant‟s conviction for first degree premeditated
murder.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.


                                                _________________________________
                                                ALAN E. GLENN, JUDGE




                                           12